DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2, drawn to a method for increasing gamma globin expression in a hematopoietic stem or progenitor cell comprising introducing one or more engineered nucleases that cleave a target site set forth in SEQ ID NO: 7, 8 or 9 and a DNA donor repair template, whereby the DNA donor repair template is inserted into the cell genome by homology directed repair at a double strand break introduced by the one or more engineered nucleases and species (donor repair templates as set forth in SEQ ID Nos: 17-21) in the reply filed on 4/22/2022 is acknowledged. 
Claims 1-2, 6-8, 12, 19-20, 23-24, 31, 39-40, 46-47, 52-53, 57, 60 and 63 have been canceled. Claims 67-84 have been newly added. Claims 67-84 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application PRO 62/488,927 and PCT/US2018/02935 filed on 4/24/2017 and 4/24/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 4/24/2017. 




Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/29/2020, 3/1/2021 and 5/2/2022 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Notice of Non-Compliance
This application discloses nucleic acid and/or amino acid sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 through 1.825 (the “sequence rules”). However, this application discloses nucleotide and/or amino acid sequences which require labeling by accompanying sequence identifiers (i.e. SEQ ID NO:), but which are not so labeled. For example, Figs 1-2, 4, 5, 9, 15 of the instant application disclose nucleic acid sequences in excess of 10 in length that are not identified by sequence identifier. Applicants should be aware that this may not comprise the only instance(s) of non-compliance. Applicant should carefully review the application for any further example(s) of failure to identify sequences by sequence identifier, and to otherwise verify that the application is in full compliance with the sequence rules. Please note that any sequences not already disclosed in the sequence listing or CRF will require amendment and resubmission of both the sequence listing and the CRF. 
Applicant is required to comply with all sequence rules set forth in 37 CFR 1.821 through 1.825 in the next substantive response. This requirement will not be held in abeyance, and failure to comply with these requirements may result in ABANDONMENT of the application under 37 CFR 1.821(g). Direct the reply to the undersigned.



Duplicate Claims, Warning
Applicant is advised that should claim 82 be found allowable, claim 83 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. Similarly, should claim 83 be found allowable, claim 82 would be objected to under 37 CFR 1.75. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim, see MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 78 and 80-82 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gori et al. US 2020/0255857, published 8/13/2020, priority 3/14/2016 (hereinafter Gori). 
Gori describes CRISPR/Cas-related methods for editing a target nucleic acid sequence or modulating expression of a target nucleic acid sequence and applications in connection with treating hemoglobinopathies including sickle cell disease and beta thalassemia (Gori, para 3). Gori describes increasing expression (i.e. transcriptional activity) of one or more gamma globin genes (e.g. HBG1, HBG2 or HBG1 and HBG2) using CRISPR/Cas-mediated genome editing utilizing homology directed repair (HDR) repair mechanisms (Gori, para 63). Gori states that HDR-mediated alteration may be used to knock out or delete all or a portion of a gamma-globin gene (e.g. HBG1, HBG2) negative regulatory element (e.g. silencer) (Gori, para 586). Gori describes methods for increasing gamma globin expression in a hematopoietic stem or progenitor cell (Gori, para 127, 724, 725, 726). Gori describes HDR donor template construction and 5’ homology arms (Gori, para 128, 585, 591, 619). Gori describes the use of one or more engineered nucleases that cleave a target site set forth in SEQ ID NO: 9 as shown in the sequence search results shown below. 

    PNG
    media_image1.png
    548
    587
    media_image1.png
    Greyscale

Gori describes the deletion of sequences which are 100% identical to SEQ ID NO: 3 in the 5249957-5249977 region of Chr11 as shown in the sequence search results below.

    PNG
    media_image2.png
    650
    588
    media_image2.png
    Greyscale

Gori further describes a selection cassette, erythroid expression control sequences and 3’ homology arms, whereby the DNA donor template is inserted into the cells genome by homology directed repair at a double strand break introduced by one or more engineered nucleases (Gori, para 619, 731). Gori specifically mentions the use of PGK promoters (Gori, para 731). Gori describes the use of post-transcriptional regulatory elements including SV40 (Gori, para 731, 737). Accordingly, Gori anticipates claims 78 and 80-82.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 67-77, 79, 83, 84 are rejected under 35 U.S.C. 103 as being unpatentable over Gori (supra) as applied to claims 78 and 80-82 above in further view of Finotti et al. "Recent trends in the gene therapy of β-thalassemia." Journal of blood medicine 6 (2015): 69 (hereinafter Finotti) and Choi et al. "Optimization of AAV expression cassettes to improve packaging capacity and transgene expression in neurons." Molecular brain 7.1 (2014): 1-10 (hereinafter Choi). 
A description of Gori can be found above. Gori does not describe a DNA donor template further comprising a polynucleotide encoding an anti-sickling B-globin gene operably linked to a promoter, post-transcriptional regulatory elements comprising WPRE3 and SV40pA or a selection cassette comprising MGMT as recited in claims 79, 83 and 84, respectively. Gori does not describe a DNA donor template having at least 90%, 98% or 100% sequence similarity to elected SEQ ID NOs: 17-21 as recited in claims 67-77, respectively. 
Finotti provides a review of the recent trends toward treating beta thalassemia with gene therapy (Finotti, abstract and Fig 1). Finotti provides numerous different lentiviral vectors for expressing exogenous beta globin (Finotti, Fig 2). Finotti provides embodiments using selection cassettes comprising MGMT (Finotti, Fig 2). Finotti describes the expression of anti-sickling beta globin genes operably linked to promoters, with specific embodiments to the expression of beta globinT87Q (Finotti, pg 73). Finotti states that these anti-sickling beta globin genes confers anti-sickling activity exceeding that of gamma globin and therefore renders the mutant transgene particularly suitable as a therapy for SCA and beta thalassemia. 
Furthermore, the use of post-transcriptional regulatory elements including SV40pA and WPRE3 together or singularly are well known in the art. For example, Choi found that a shortened WPRE (WPRE3 which contains two of the three regulatory elements of WPRE) affords efficient transgene expression even when reduced in size from 600 bp to 247 bp (Choi, pg 5 last para). 
It would have been prima facie obvious to one of ordinary skill in the art to construct a donor template as described by Gori further comprising a polynucleotide encoding an anti-sickling B-globin gene operably linked to a promoter and a selection cassette comprising MGMT as described by Finotti along with post-transcriptional regulatory elements comprising wPRE3 and/or SV40pA as described by Choi as a gene therapy treatment for beta thalassemia and SCA. It would have been a matter of combing known prior art elements according to known method steps to yield predictable results since all components of the DNA donor template and expression system were known in the prior art. One would have been motivated to make this combination in order to maximize gamma globin expression and express anti-sickling beta globin proteins as a gene therapy treatment for beta thalassemia and SCA. One would have a reasonable expectation of success given that all of the cited expression construct elements were known in the art and there exists motivation to maximize gamma globin expression as a treatment for various hemoglobinopathies. The simple substitution of one selection marker, erythroid expression control sequence or post-transcriptional regulatory element for another in CRISPR systems is considered routine in the art following the CRISPR methodologies outlined by Gori. 
The aforementioned arguments similarly apply to a DNA donor template having at least 90%, 98% or 100% sequence similarity to elected SEQ ID NOs: 17-21 as recited in claims 67-77, respectively. As outlined in the table below, SEQ ID NOs: 17-21 contain varying promoters, selection markers, erythroid expression control sequences and post-transcriptional regulatory element but are all directed to the same deletion region of Chr11 (SEQ ID NO: 3) which was targeted by Gori. Since all of the elements for the DNA donor repair template where known in the art, it would have been a matter of combing know prior art elements according to known method steps to yield predictable results. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention to have been prima facie obvious to at the time the invention was made. 

    PNG
    media_image3.png
    415
    807
    media_image3.png
    Greyscale




Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 67 and 78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 102-121 of copending Application No: 17/050,637 (US 2021/0309995, published 10/7/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a system for modifying an HBB gene in a cell comprising a gRNA and a template polynucleotide. The co-pending claims would fully embrace the instantly claimed invention, which is drawn to a similar method for increasing gamma globin expression in a hematopoietic stem cell comprising introducing one or more engineered nucleases and a donor repair template. The claim sets are patentable indistinct therefore.

Other Relevant Prior Art 
Porteus et al. US 2018/0030438
Cost et al. US 2014/0080216, published 3/20/2014 
Mickanin et al., US 2020/0102561, published 4/2/2020 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699